 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9   BRANDON KRICK, individually and on behalf )           Case No. 1:18-cv-1696-LJO-SKO
     of all others similarly situated,         )
10                                             )
                             Plaintiff,        )           ORDER DIRECTING THE CLERK
11                                             )           OF COURT TO CLOSE THE CASE
     v.                                        )
12                                             )
     NETBRANDS MEDIA CORPORATION, dba )                    (Doc. 7)
13   Imprint.com, and DOES 1 through 10,       )
                                               )
14                                             )
                             Defendants.       )
15

16

17            On January 4, 2019, Plaintiff filed a “Notice of Voluntary Dismissal of Action Without

18   Prejudice,” in which Plaintiff notifies the Court of the dismissal of the entire action without prejudice.

19   (Doc. 7.) Plaintiff filed this notice before the opposing party served either an answer or a motion for

20   summary judgment. As such, Plaintiff has voluntarily dismissed this matter without prejudice

21   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The Court therefore DIRECTS the Clerk

22   of Court to close this case.

23

24   IT IS SO ORDERED.
25

26
     Dated:     January 7, 2019                                    /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28

29

30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30
